Title: To George Washington from Stephen Sayre, 20 August 1784
From: Sayre, Stephen
To: Washington, George



Sir
George Town [Md.] August 20th 1784

The importance of clearing the river & the necessity of doing so immediatly induces me to offer Some thoughts on it to your Excellencys Consideration to prevent the Fatall consequ[e]nces of delay. I wish any kind of Navigation or Mode of bringing down productions by Water May be adopted, that no time may be lost in removing prejudices, which are worce than the Rocks in our way, or advantages lost in application to bodies of Men who may Never agree—Governor Johnson & his friends, I am told, are more than Confident they Shall clear the Seneca Falls within a few weeks—let them do so—my opinion is that, with a few hundered pounds, the great & little Falls may be mead equally Navigable, to anything they will be able to do at the Seneca. It is difficult, in a letter, to explain the Various things which different parts would require, but whereever the waters were too rapid anchors made to fitt the Purpose by taking hold of Solid Rocks Chains & boats, Properly placed, & a few Bouys to direct the Channel would be all that is wanting except in two places, where Some part of the Rocks must be blown to make the decent Some what gradual, wide enough to let 2 Boats pass, the decending one to force up the other, which is infinitly more Simple & more certain of Perpetuall use then any Lock can be—If I am well informd as to the Shanadoah Falls, boats may assend & decend there without removing any Rocks; a force like this, on the same Simple plan, will then make them Navigable also.
I am clearly of opinion that a practicable Navigation may be immediate, & done by a few Gentlemen as a Company—looking forward either to improve it or apply to the Legislatures of the two States to incorporate them, & others who may wish to do it on a more large & expencive Scale. If you have doubts as

to this being done—I mean a practical navigation. I should be hapy to attend you on the Spot, when I could point out the mode of doing it with great facility.
If your Excellency has no hops as to this expedient I offer the following thoughts, as to raising the Money, for the most extensive Improvements A board of respectable Trustees, being named & incorporated vacancies to be supplyd so as to make it perpetuall &c. &c. any given Sum will probably be subscribed by Classing People of the same age—The benifits or profits arising from the Toll to be paid annually to the Survivors of each Class in Proportion to their Stock.
For instance, suppose persons class’d as follows

               
                  50 from 35 to 40
                  at 250 dollars
                  each
                  Drs 12500
               
               
                  50 from 30 to 35
                  at 250
                  do
                  12500
               
               
                  50 from 25 to 30
                  at 250
                  do
                  12500
               
               
                  50 from 20 to 25
                  at 250
                  ditto
                  12500
               
               
                  50 from 15 to 20
                  at 250
                  do
                  12500
               
               
                  50 from 10 to 15
                  at 250
                  do
                  12500
               
               
                  50 from 5 to 10
                  at 250
                  do
                  12500
               
               
                  50 Children under 5 Years
                  at 250,
                  do
                  62500
               
               
                   Capital Stock in Dollars.
                  
                  
                  150000
               
            
The trustees to make no dividend for the first five years, & none to the Class of Children till after 15 Years; because children do not want it Sooner. & they are likely to lie longer on the Toll, which is to be liberated only on the death of all, but ought to be lightened as the Classes fall off—I should imagine that sixpence ⅌ Ton on Goods would be a suffiecent inducement for subscribers, and that only one place of Payment, & that below the lowest fall ought to be established—I conceive the fund would fill rapidly from the great hops of a high Interest, its security, its certain encrease & from certain death, which must Soon double the Sum to the Survivor—The dead want no money—the living are sure of It. If any of the Capital remains, even after finishing the work, it may be apply’d to a further Navigation, or if the Trustees, looking forward to public Improvements, want money, they may open fresh Subscriptions & render many other parts of this vast Continent Solid & enviable Services—the act therefore ought to invest them with a power of doing so.
Your Excellencys good sense will decide as to the numbers of

each Class, or whether it will not be necessary to have more Children—I think it would; for who would not wish to provide for a Child at the price proposed.
I should like to try the experiment of Subscription on condition that the States sanctify the measure, and am Sure if you will take the lead in it, with some respectable Gentlemen in the Neibourhood, no money would be wanting. I am with all possible respect & veneration most devotedly Your Excellencys very humble Servant

Stephen Sayre

